TERMINATION OF CHANGE OF CONTROL AGREEMENT READ IT CAREFULLY NOTICE: This is a very important legal document, and you should carefully review and understand the terms and effect of this document before signing it. By signing this Termination of Change of Control Agreement (“Agreement”), you are agreeing to completely terminate and release your rights under an existing Change of Control Agreement you have with DNB FINANCIAL CORPORATION and DNB FIRST, NATIONAL ASSOCIATION. Therefore, you should consult with an attorney before signing this Agreement. This Termination of Change of Control Agreement (this “Agreement”) by and among the undersigned director (“Director”) of DNB FINANCIAL CORPORATION (“Holding Company”) and its wholly owned bank subsidiary, DNB FIRST, NATIONAL ASSOCIATION (“Bank”) is made as of the date set forth below opposite the Director’s signature. In this Agreement, the “Company” shall at all times include any and all related entities, corporations, subsidiaries, and affiliates. A.
